DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 10/11/2018 has been entered.  Claims 1-18 are cancelled claims.  Claims 19-41 were newly added and are currently pending.

Claim Objections
Claim 31 is objected to because of the following informalities:  
In claim 31, “claims 19” should be changed to “claim 19”.
In claim 31, “oligomer,r” should be changed to “oligomer,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites a limitation directed to “Q”.  While claim 19 sets forth variables “Q1” and “Q2”, there is no “Q” without a superscript in claim 19.  Accordingly, the limitation directed “Q” in claim 23 is not understood.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-23, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Parham et al. WO 2016/015810 A1 or patent family equivalent US 2017/0207399.  Citations below are directed to the English language USPGPUB document.
US ‘399 teaches the following example compound “E12”:

    PNG
    media_image1.png
    210
    319
    media_image1.png
    Greyscale
(see US ‘399, bottom of page 109).
Per instant claims 19-23, 27, 29, and 30, the compound “E12” anticipates instant formula (I) where instant L1 is a bond, Q1 is triazine, L2 is heteroaromatic ring and Q2 is triazine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30, 32, 34, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. WO 2016/015810 A1 or patent family equivalent US 2017/0207399.  Citations below are directed to the English language USPGPUB document.
Parham et al. teaches dibenzofuran and dibenzothiophene derivatives (see abstract) of formula (1) (see par. 7):

    PNG
    media_image2.png
    161
    327
    media_image2.png
    Greyscale
.
The “HetAr” group may be one of the following formulas (2) to (4) where X is CR2 or N where at least one is N.:

    PNG
    media_image3.png
    114
    271
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    110
    290
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    96
    296
    media_image5.png
    Greyscale
(see par. 12).
In the formula (1), Y is O or Se (see par. 10) and N1 may include a formula (6)

    PNG
    media_image6.png
    120
    313
    media_image6.png
    Greyscale
(see par. 15) where W is CR1 or N.  The R1 groups may include a heteroaromatic ring among other possibilities (see par. 21).  Specifically named heteroaromatic ring systems may include at least benzimidazole among others (see par. 30).
	The position of the Parham Formula (1) – L- HetAr group meets the requirement of the instant – L1-Q1 group.
	Regarding the instant –L2-Q2 group, the “N1” group of Parham Formula (1) corresponds where instant L2 is heteroaromatic ring.  
	Regarding claims 22 Q1 groups, the Parham “HetAr” may include at least pyridine, pyrimidine, pyrazine, pyridazine, triazine, quinazoline, quinoxaline, quinoline, and isoquinoline (see par. 12).  Regarding claim 23, groups of par. 12 meet the requirements of “a heteroaromatic ring system which has 6 to 10 ring atoms”.  Regarding claims 24 and 25, groups 3-1 and 4-1 of Parham (see US ‘399) may have an aromatic substituent (see par. 39, 44).
	Regarding claim 26, a benzimidazole may be includes as a substituent group (see par. 30 and par. 7-21).
	Regarding claim 27, the Parham “HetAr” may include at least pyridine, pyrimidine, pyrazine, pyridazine, and triazine (see par. 12).
	Regarding claim 28, a preferred Parham R2 substituent group includes at least 6 ring atom-containing phenyl group (see par. 42-44).
	Regarding claim 29 the Parham N1 group formula (6) may include at least an annealed group (7) or (8), which results in a group that is not a carbazole group (see par. 15-18).  Also 
	Regarding claim 30, the Parham Formula (1) does not expressly require any group that is “hole transporting” (see Formula (1) definition in par. 7-23).  Further regarding the function features of Formula (1) compounds, Parham teaches the compound may be used as a matrix material for emitting materials or in an electron transport layer (see claim 28 on page 116).
	Regarding claim 32, the material of Formula (1) may be used as a matrix material in combination with a fluorescent or phosphorescent emitter (see claim 28 on page 116).
	Regarding claim 34, the material of Formula (1) may be part of a formulation with a solvent (see claim 25 on page 116).
	Regarding claim 36, the material of Formula (1) may be synthesized by joining a benzofuran or benzothiophene radical in a coupling reaction with the “HetAr” (electron-transporting group such as triazine discussed above) (see claim 24 on page 116).
	Regarding claim 38, an electronic device may comprise the Formula (1) material (see claim 27 on page 116).
	Regarding claim 39, an organic electroluminescent device is clearly taught as a type of electronic device including a Formula (1) (see abstract).
	Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference, choosing as the compound, that as described above for defined Formula (1) compounds wherein the resultant compound and material would also meet the limitations of the instant claims.  One would expect to achieve functional compounds for an operational device .
	
Claims 31, 33, 35, 37, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. WO 2016/015810 A1 or patent family equivalent US 2017/0207399 (citations below are directed to the English language USPGPUB document (referred to as “US ‘399” in the rejection)) in view of Parham et al. (US 2012/0223276; hereinafter “Parham-‘276”).
Parham et al. WO 2016/015810 A1 or patent family equivalent US 2017/0207399 are relied upon as set forth above.
Primary reference Parham et al. teaches dibenzofuran and dibenzothiphene derivatives (see abstract) of formula (1) (see US ‘399 par. 7):

    PNG
    media_image2.png
    161
    327
    media_image2.png
    Greyscale
.
The “HetAr” group may be one of the following formulas (2) to (4) where X is CR2 or N where at least one is N.:

    PNG
    media_image3.png
    114
    271
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    110
    290
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    96
    296
    media_image5.png
    Greyscale
(see US ‘399 par. 12).
In the formula (1), Y is O or Se (see par. 10) and N1 may include a formula (6)

    PNG
    media_image6.png
    120
    313
    media_image6.png
    Greyscale
(see US ‘399 par. 15) where W is CR1 or N.  The R1 groups may include a heteroaromatic ring among other possibilities (see US ‘399 par. 21).  Specifically named heteroaromatic ring systems may include at least benzimidazole among others (see US ‘399 par. 30).
	The position of the US ‘399 Parham Formula (1) – L- HetAr group meets the requirement of the instant – L1-Q1 group.
	Regarding the instant –L2-Q2 group, the “N1” group of US ‘399 Parham Formula (1) corresponds where instant L2 is heteroaromatic ring.  
	Regarding Q1 groups, the Parham “HetAr” may include at least pyridine, pyrimidine, pyrazine, pyridazine, triazine, quinazoline, quinoxaline, quinoline, and isoquinoline (see US ‘399 par. 12).  
	Regarding instant claim 31 and “An oligomer, polymer, or dendrimer comprising one or more compounds of claim 19”, primary reference Parham does not expressly teach that the matrix material of Formula (1) (see abstract) may be bonded as part of an oligomer, polymer or dendrimer compound structure.  In analogous art, Parham-‘276 teaches a heterocyclic material used as a matrix material in an organic electroluminescent device may be bonded to a polymer, oligomer or dendrimer structure (see Parham-‘276, par. 76-79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a polymer, dendrimer or oligomer structure using Formula (1) compounds as described by Parham (see US ‘399), because one would expect a polymer, oligomer, or dendrimer bonded to the Formula (1) compound(s) to result in similarly useful matrix material for an organic 
Regarding claim 33, the material of Formula (1) may be used as a matrix material in combination with a fluorescent or phosphorescent emitter (see US ‘399, claim 28 on page 116).
	Regarding claim 35, the material of Formula (1) may be part of a formulation with a solvent (see US ‘399, claim 25 on page 116).
	Regarding claim 37, the material of Formula (1) may be synthesized by joining a benzofuran or benzothiophene radical in a coupling reaction with the “HetAr” (electron-transporting group such as triazine discussed above) (see US ‘399, claim 24 on page 116).
	Regarding claim 40, an electronic device may comprise the Formula (1) material (see US ‘399, claim 27 on page 116).
	Regarding claim 41, an organic electroluminescent device is clearly taught as a type of electronic device including a Formula (1) (see US ‘399, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-patent literature reference Journal of Physical Chemistry C, (2014), 118, pages 2375-2384 discusses the design of dibenzothiophene-based host material for phosphorescent light emitting devices (see abstract), which is considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786